Exhibit 10.1
[Non-ESTIP Awards]
PetSmart, Inc.
2010 Performance Share Unit Program
Approved: March 23, 2010
Capitalized terms used herein but not defined shall have the meanings set forth
in the PetSmart, Inc. 2006 Equity Incentive Plan or Performance Share Unit Grant
Notice and Performance Share Unit Agreement, as applicable.
The number of Performance Share Units awarded to Participants under the 2010
Performance Share Unit Program (the “Program”) will be determined by the
Company’s Compensation Committee or its designee (the “Committee”), subject to
the conditions set forth below (the “Performance Conditions”).
The Performance Conditions for a target award of the Performance Share Units
shall be satisfied upon the earlier of the Participant’s continuous employment
through:

(i)   the date of a “Change of Control Transaction,” or   (ii)   attainment of
“earnings before taxes” as determined by the Committee (the “Performance
Criteria”) as calculated from the Company’s audited financial statements for the
2010 fiscal year performance period (the “Performance Period”) applicable to the
PSU Grant.

The number of Performance Share Units awarded due to attainment of the
Performance Criteria will be determined in accordance with the following level
of actual performance.

              Percentage of Target Number       of Performance Share Units  
Level of Performance Criteria Achieved   to be Awarded  
At or below minimum performance level
     50%  
At target performance level
    100%  
At maximum performance level
    150%  

If actual performance is equal to or less than the minimum level of Performance
Criteria, 50% of the Performance Share Units will be awarded.
Between 50% and 150% of the Target Number of Performance Share Units will be
awarded if actual performance is at least equal to the minimum but not greater
than the maximum level of the Performance Criteria, with linear interpolation
for achievement falling between the minimum and target, and target and maximum
performance levels, respectively, rounded up to the next whole number of
Performance Share Units. For example, if we achieve the target performance
level, the target number of Performance Share Units will be awarded. If earnings
before taxes results are halfway between the minimum and target performance
levels, 75% of the Target Number of Performance Share Units will be awarded.
Similarly, if performance results are halfway between the target and maximum
performance levels, each participant will receive 125% of the target number of
the Performance Share Units.
If actual performance is equal to or greater than the maximum Performance
Criteria, 150% of Target Number of Performance Share Units will be awarded.
Miscellaneous Provisions
Participation in the Program shall not alter in any way the at will nature of
the Company’s employment of a Participant, and such employment may be terminated
at any time for any reason, with or without cause and with or without prior
notice.

 